Citation Nr: 0601896	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  01-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to the service-connected thyroid 
condition.

2.  Entitlement to service connection for a psychiatric 
disability, including as secondary to the service-connected 
thyroid condition.

3.  Entitlement to restoration of a 100 percent schedular 
rating for hypothyroidism, post thyroid cancer with 
thyroidectomy, currently rated as 30 percent disabling.

4.  Entitlement to a disability rating in excess of 30 
percent for hypothyroidism, post thyroid cancer with 
thyroidectomy (thyroid condition)

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on a merged appeal from rating decisions dated in July 2000 
and November 2002 by the Detroit, Michigan, Regional Office 
of the Department of Veterans Affairs (VA).  The July 2000 
rating decision reduced the evaluation assigned to the 
veteran's service-connected hypothyroidism from 100 percent 
to 30 percent, effective November 1, 2000, and denied his 
claim of entitlement to a total evaluation for individual 
unemployability due to service-connected disabilities (TDIU).  
The November 2002 decision denied the veteran's claims of 
entitlement to service connection for sleep apnea and a 
psychiatric disorder.  The veteran filed timely appeals of 
these determinations to the Board.  

In January 2005, the veteran informed VA that he had changed 
his address of residence and requested that the Phoenix, 
Arizona, VA Regional Office be the agency of original 
jurisdiction for purposes of handling his claim.

In May 2005, this case was remanded in order to afford the 
veteran an opportunity to testify before a Veteran's Law 
Judge at the local regional office.  In August 2005, this 
hearing took place.  At the hearing the veteran submitted 
additional evidence accompanied by a waiver of RO 
consideration.  This evidence will be considered when 
reviewing the veteran's claim.  

The issues of entitlement to service connection for sleep 
apnea and a psychiatric disability, each to include on a 
secondary basis; entitlement to a disability rating in excess 
of 30 percent for hypothyroidism, post thyroid cancer with 
thyroidectomy; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran served on active duty from 1984 to September 
1987.

2.	During the August 2005 hearing before the Board, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
his claim of entitlement to restoration of a 100 schedular 
rating for hypothyroidism, post thyroid cancer with 
thyroidectomy, currently rating as 30 percent disabling was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to restoration of a 100 schedular rating for 
hypothyroidism, post thyroid cancer with thyroidectomy, 
currently rating as 30 percent disabling, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the veteran's 
claim of entitlement to restoration of a 100 schedular rating 
for hypothyroidism, post thyroid cancer with thyroidectomy, 
currently rating as 30 percent disabling, and it is 
dismissed.

ORDER

The appeal concerning entitlement to restoration of a 100 
schedular rating for hypothyroidism, post thyroid cancer with 
thyroidectomy, currently rating as 30 percent disabling, is 
dismissed.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for sleep apnea and a psychiatric disability, each 
to include on a secondary basis, entitlement to a disability 
rating in excess of 30 percent for the service-connected 
thyroid condition, and entitlement to TDIU must be remanded 
for further action.

The Board notes that the record in this case includes two VA 
examinations conducted in October 2002 in connection with the 
veteran's claims of entitlement to service connection for 
sleep apnea and a psychiatric condition as secondary to the 
veteran's service-connected thyroid condition.  Both 
examinations resulted in negative opinions regarding a 
connection between these claimed conditions and the veteran's 
thyroid disability.  Since the time of the examinations, 
however, nearly three volumes of medical records have been 
associated with the veteran's file containing evidence 
relevant to the veteran's claims.  The Board therefore 
concludes that that these claims should be remanded and the 
RO should arrange for the veteran's claims folder to be 
reviewed by the examiners who prepared the October 2002 
examination reports (or a suitable substitute if such 
examiner is unavailable), for the purpose of preparing 
addenda that address whether the veteran's current sleep and 
psychiatric conditions are directly related to or had their 
onset during service, or are secondary to his service-
connected thyroid disability.  Specifically, the examiners 
should comment on the recently associated medical records and 
address whether this new evidence changes or confirms their 
previous conclusions.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In addition, the veteran has requested a disability rating in 
excess of 30 percent for his service-connected thyroid 
condition.  While the record contains volumus medical records 
regarding his thyroid condition, including medical records 
and testimony indicating that he may be entitled to a higher 
evaluation for his condition based on purported muscular 
weakness, mental disturbance, and weight gain, the veteran 
has not been afforded a VA examination specifically in order 
to evaluate his claim for an increased rating for this 
condition.  In addition, in light the volumes of recently 
acquired medical evidence, a VA examination is warranted in 
order to properly assess the veteran's current condition in 
light of the veteran's total medical record.  In this regard, 
the Board notes that VA's duty to assist requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  See Floyd v. Brown, 9 Vet. App. 
88, 93 (1995).  This medical examination should consider all 
medical records that are relevant to the veteran's claim in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In addition, the examiner 
should specifically address whether any symptoms of muscular 
weakness, mental disturbance, and weight gain, if found, are 
related to the veteran's thyroid condition or whether these 
conditions are symptoms of another disability from which the 
veteran may suffer.

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's claims for service 
connection and an increased rating may impact this claim.  
Indeed, if the evaluations of these disabilities are 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the above issues are inextricably intertwined 
with the TDIU issue, they should be considered together, and 
thus a decision by the Board on the veteran's TDIU claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with each of his claims.  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims, and should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to his claims.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiners who prepared the October 
2002 sleep and psychiatric VA examination 
reports (or a suitable substitute if such 
prior examiner is unavailable), for the 
purpose of preparing addenda that address 
whether the veteran's current sleep and 
psychiatric conditions are directly 
related to or had their onset during 
service, or whether any such conditions 
are secondary to the veteran's service-
connected thyroid condition.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  Each 
report of examination should contain a 
detailed account of all manifestations of 
any sleep or psychiatric condition found 
to be present.  If the examiner diagnoses 
the veteran as having a sleep disorder or 
a psychiatric condition, respectively, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's disability or 
disabilities were caused by or had their 
onset during service, or whether such 
condition is secondary to or was caused 
by the veteran's service-connected 
thyroid condition.  The examiners should 
specifically comment on the medical 
evidence received in the file since the 
date of the October 2002 examination 
reports and address whether this new 
evidence alters or confirms their 
previous conclusions.  Finally, the 
examiners should also comment on the 
effect of the veteran's service-connected 
disabilities on the veteran's ability to 
be employed.  Each examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent and severity of his service-
connected thyroid condition.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should reported 
in detail.  In addition, the examiner 
should render specific findings as to 
whether there is evidence of (i) muscular 
weakness, mental disturbance and weight 
gain, and /or (ii) cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance 
(dementia, slowing of thought, 
depression), bradycardia (less than 60 
beats per minute) and sleepiness, due to 
or as a result of the veteran's thyroid 
condition.  Finally, the examiner should 
also comment on the effect of the 
service-connected disabilities on the 
veteran's ability to be employed.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  The RO should then re-adjudicate the 
issues on appeal in light of the 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


